ATTORNEY GRIEVANCE COMMISSION* IN THE

OF MARYLAND *
100 Community Place, Suite 3301 * COURT OF APPEALS
Crownsville, Maryland 21032-2027 *
* OF l\/IARYLAND
Petitioner *
v. * Misc. Docket AG
>l<
SALEH A. STEVENS * No. 50
>l<
* September Term, 2013
>|<
Respondent *
ORDER

Upon consideration of the Joint Petition for Disbarment by Consent filed herein

pursuant to Maryland Rule 16-772, it is this 9th day of

0ctober ,20l4,

ORDERED, by the Court of Appeals of l\/laryland, that Saleh A. Stevens is hereby
disbarred by consent, effective immediately, from the further practice of law in the State
of Maryland for violating Maryland Lawyer’s Rule of Professional Conduct 8.4(b), (c)
and (d).; and it is further,

ORDERED, that the Clerk of this Court shall strike the name of Saleh A. Stevens
from the register of attorneys, and pursuant to l\/laryland Rule l6-772(d) shall certify that

fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in

this State.

_{§Lclenn_r__ualre,;tl,_.tr,__

Senior Judge